DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 10, 2021, has been entered.
Claim 35 is amended; claims 41, 42, and 53 are canceled.
The applicant contends:
(1) Regarding the 112(a) and (b) rejections pertaining to the recitation of “lamination device,” such devices are commonly known in the art, and “one of skill…would readily understand the types of devices and systems available.” As such, “[n]o further description…is required to show…possession of this feature” (p. 5).
(2) The term “dispensing device,” appearing in the original disclosure, adequately predicates the subsequent use of “dispenser.” This is because the denotation of the latter term enfolds the function of the former term (p. 6).
(3) The cited prior art does not address the newly recited features of “microlenses” or “micro-prisms” (p. 6).
In response, 
(1) The examiner agrees that one of ordinary skill may be able to identify a specific embodiment of “lamination device” if so questioned, but this observation is not useful because the applicant’s disclosure has not suggested a specific embodiment. In other words, there are myriad subtypes that may satisfy the broad description of “lamination device,” but there is no indication which of these subtypes the applicant possessed at the time of the invention. Thus, because the applicant cannot establish the concrete, definite entity corresponding to “lamination device,” the limitation is indeterminate.
(2) The examiner disagrees. “Dispensing device,” as detailed in the previous Office letter, comprises two aspects: a function – “dispensing” – and a nonce term – “device.” A nonce term, by definition, lacks content and cannot serve as the basis for structure. And a function is not reducible to its generative structure – these are two different things which are not fungible. Further, if it is the applicant’s position that “dispenser” can be equivalently substituted for “dispensing device” because they are of coextensive scope, then “dispenser” must also be treated as a nonce term and a structural definition must be proffered. The cycle of indeterminacy thus regenerates. 
(3) The examiner concurs and has withdrawn the previous rejections. In view of further search, new rejections have been applied below.
Drawings
A replacement drawing of Figure 8 was received on March 17, 2021. It is acceptable and has been entered to the record.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit” and “device,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first electrode layer depositing unit” of claim 35;
The “organic emissive material layer depositing unit” of claim 35;
The “second electrode layer depositing unit” of claim 35;
The “lamination device” of claim 39.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Each of the three depositing units will be interpreted as a dispenser in accordance with paragraph [90] of the specification.
Because the specification is silent regarding the structural content of the “lamination device,” 112 rejections have been applied below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim recites the feature of a “lamination device,” which is being interpreted under 112(f). Although paragraph [110] of the specification refers to the “lamination device,” the structure for applying a “cover film onto the OLED” is not defined. Without disclosure of any structure, materials, or acts for performing the functions, or any link of structure to the functions, one cannot conclude the inventor was in possession of the claimed invention.
Claim 47 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The claim has been amended to recite the feature of a “secondary dispenser,” but this term is not supported by the original disclosure. Although the specification describes a “secondary dispensing device,” this is not reducible to a “dispenser.” This is because “dispensing” denotes a function, not a structure, and “device” is a nonce term lacking content. For these reasons, the recitation of “secondary dispenser” constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 39 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim recites the feature of a “lamination device,” which is being interpreted under 112(f). Although paragraph [110] of the specification refers to the “lamination device,” the structure for applying a “cover film onto the OLED” is not defined. Without disclosure of the corresponding structure, material, or acts for performing the attendant function, the structural content of “lamination device” is indeterminate. To expedite prosecution, the examiner will accept the prior art disclosure of a device capable of reproducing the corresponding function as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
Claims 35-36, 41-42, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Boroson et al., US 2004/0151829, in view of Klun et al., US 2015/0203707, and Akasaka, US 2014/0116986.
Claims 35-36, 41-42: Boroson describes a method of fabricating an OLED, comprising the sequential steps of forming a first electrode layer (40) via evaporation or sputtering, forming an organic emissive layer (46) via evaporation or sputtering, and forming a second electrode layer (50) via evaporation and sputtering [0037, 0039, 0147]. Boroson, though, is silent regarding the mechanism relied upon to execute these steps.
In supplementation, Klun discloses a system comprising (Fig. 2):
A substrate carrier (26) comprising a plurality of surface features (Fig. 3);
A substrate material dispenser (28) to continuously dispense a substrate material onto the substrate carrier [0118];
An energy source (30) to cure the substrate material to form a substrate (14) [0118];
A dispenser, including:
A first dispenser (32), i.e., the “first electrode layer depositing unit” [0118];
A second dispenser (34), i.e., the “organic emissive material layer depositing unit” [0120];
A third dispenser (36), i.e., the “second electrode layer depositing unit” [0119];
A rotatable drum (24) configured to move the substrate carrier past each of the aforementioned devices.
Those limitations drawn to the type of material deposited constitute recitations of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce any functional recitations in order to satisfy the threshold for rejection – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). In view of Boroson’s testimony, it is the Office’s position that Klun’s sputtering unit (32) is capable of depositing an electrode, the first evaporator (34) is capable of depositing an emissive layer, and the second evaporator (36) is capable of depositing another electrode layer. Given the structural complementarity of Klun’s instrumentation to the fabrication steps enumerated by Boroson, it would have been obvious to avail the former to perfect the method of the latter.
Lastly, regarding the new material, the prior art does not address the matter of “microlenses” or “micro-prisms.” Akasaka, though, attests that by integrating a microlens array within an electro-optical apparatus, the brightness of its display can be improved [0005]. Figures 4 depict the formation of a series of microlens trenches within a substrate mold (10), and Figures 5 show the substrate deposited over the surface features to form a corresponding microlens array (14) 
Claim 53: As shown by Figure 3, Boroson teaches at least grooves (70) or protrusions. 
Claims 39 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boroson in view of Klun and Akasaka, and in further view of Aurongzeb, US 8,358,066.
Boroson is silent regarding the step of lamination. Aurongzeb, like Boroson, elaborates a method of forming an OLED device comprising a first electrode layer (202), an organic emissive layer (203), and a second electrode layer (204) (Fig. 2). In addition, Aurongzeb encapsulates the device with layers 205 and 207 to “safeguard against moisture and oxygen ingress” (5, 36-40). For these reasons, it would have been obvious to provide a laminator to apply the top layer (205) and a secondary dispenser to deposit the bottom layer (207) on a surface of the substrate opposite the surface upon which the OLED was deposited.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boroson in view of Klun and Akasaka, and in further view of Affinito et al., US 2005/0051763.
Klun is silent regarding the feature of winding drum. In supplementation, Affinito, like Klun, winds a substrate (1) about a rotatable drum (31) to receive deposition (Fig. 17). The reference further provides a winding drum (33) to receive the substrate following processing [0128]. It would have been obvious to the skilled artisan to integrate a winding drum within Klun’s apparatus to achieve the predictable result of compactly storing the formed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716